Citation Nr: 0632927	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a left shoulder 
disability. 
 
3.  Entitlement to service connection for a left arm 
disability. 

4.  Entitlement to service connection for a neck disability.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 2, 1976, to 
April 7, 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.  The veteran 
testified before the Board in May 2006.

In February 2004, the veteran raised a claim for service 
connection for a back disability.  The August 2004 RO 
decision did not address this claim.  The RO had previously 
denied this claim in a January 2000 decision, which the 
veteran did not appeal.  In June 2004, the RO notified the 
veteran that he needed to submit new and material evidence to 
reopen his claim for service connection for a back disorder.  
No such evidence has been presented, and neither the veteran 
nor his representative has submitted any argument with 
respect to this issue ever since his February 2004 claim.  
Therefore, the issues on appeal are limited to those listed 
on the title page.  


FINDINGS OF FACT

The veteran does not have a current disability involving a 
right shoulder disorder, a left shoulder disorder, a left arm 
disorder, or a neck disorder that is the result of in-service 
symptomatology or pathology.   


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A left arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in March 2004; and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the applicable legal requirements, the 
responsibilities for obtaining particular evidence, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the RO's decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that even if there is any defect 
with regard to the timing or content of the notice sent prior 
to the RO's initial adjudication, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant has had 
a meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  The 
RO effectively complied with all of the required elements 
under VA's duty to notify claimants prior to the last 
adjudication here (a March 2005 statement of the case).  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA satisfied its duty to notify the 
appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  VA has satisfied both the notice and 
duty to assist provisions of the law.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

"The regulations regarding service connection do not require 
that a veteran must establish service connection through 
medical records alone."  Triplette v. Principi, 4 Vet. App. 
45, 49 (1993); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  But the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

With the above criteria in mind, the relevant facts will be 
summarized.  The reports from the March 1976 entrance 
examination, and medical history obtained at that time, made 
no reference to shoulder, left arm or neck conditions.  
Thereafter, March 1976 service medical records reflect 
treatment for right shoulder pain, described on one record as 
"intense" pain that radiated from the scapula to clavicle.  
This treatment followed what was reported as two falls in a 
parking lot.  Physical examination findings included point 
tenderness over the scapula and acromiclavicular region as 
well as the cervical spine.  Spasms were also described. X-
rays of the shoulder and cervical spine were taken and were 
said to have been negative.  The impression was "severe myo 
spasm of trapezius." 

In March 1976, the veteran was still having shoulder pain, 
with the physical examination at that time revealing a full 
range of motion but tenderness in the affected muscles.  No 
further pertinent treatment during service was demonstrated, 
and there is not of record a report from a separation 
examination.  

In May 2006, the veteran testified to the effect that he 
thought that he would be transferred to a "medical hold 
company" where he could recover from his shoulder injury, 
but that he was actually discharged before such a transfer 
could be accomplished.  The veteran also testified as to a 
general state of "confusion" at the time of separation from 
service with regard to obtaining the type of documentation 
which would have assisted him in demonstrating that he had 
incurred a right shoulder injury during service for the 
purpose of obtaining VA benefits.  

After service, the first clinical evidence of record is 
contained in reports from private medical treatment in 
November 1999 for back pain, which the veteran stated was the 
result of an "old injury."  Physical examination findings 
included paravertebral muscle spasms in the neck.  Neither 
these reports, nor any other clinical evidence of record, 
linked a post-service disability of the neck, of the left 
arm, or of either the left or right shoulder to the veteran's 
brief active service.  With regard to disability in the left 
shoulder, left arm and neck, the veteran essentially 
testified that such disability was the result of "overuse" 
resulting from the fact that the veteran did not have the 
complete use of his right shoulder.  

As for post-service treatment for the claimed disabilities, 
the veteran indicated that he had not been treated for the 
claimed disabilities from service until the present time, as 
he had just learned to "live" with these problems.  Again, 
the veteran stated that this was at least in part the result 
of confusion on his part as to what he needed to do to 
support his claims for service connection.  However, notably, 
the record does include some records involving the veteran's 
lumbosacral spine and left elbow in 2004.  Therefore, the 
Board does not find his argument that he might have sought 
treatment if he had been aware of it availability is not 
entirely persuasive, especially considering that he appears 
to have sought treatment for other conditions outside of the 
VA healthcare system.    

(The Board is mindful of the veteran's confusion about the 
requirements for service connection.  But notwithstanding his 
confusion, the RO has provided all essential information in 
compliance with VA's duties to notify and assist claimants.)  

Applying the pertinent criteria to the facts summarized 
above, the Board is sympathetic to the fact that the veteran, 
through no fault of his own, may not have been fully aware of 
the fact that obtaining clinical evidence of the claimed 
disabilities at the time of service separation and shortly 
after service, as well as for the intervening years 
thereafter, would have been of great assistance to him in the 
pursuit of his claims.  However, the fact remains that the 
veteran has not referred to any post-service evidence that 
might be helpful to his claims.  The Board also recognizes 
the veteran's and his representative's sincere belief, and 
respects their right to offer their opinions in this regard, 
that the veteran has current right shoulder, left shoulder, 
neck, and left arm disabilities that are the result of 
service.  However, neither the veteran nor his representative 
is deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, supra; Espiritu, 
supra.  

The Board emphasizes that the fact that the veteran was 
treated during service for symptoms in the right shoulder and 
neck is not enough to warrant a grant of service connection, 
as there is no competent evidence linking any in-service 
symptoms to a current neck or right shoulder disability.  See 
Hickson, supra.  The veteran's testimony as to why he did not 
seek treatment for the claimed conditions after service 
notwithstanding, the lack of evidence of continuity of 
symptomatology from service separation in 1976 until 1999 
also weighs heavily against the veteran's claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In short, the Board concludes that the probative weight of 
the negative evidence exceeds the positive.  Therefore, the 
claims must be denied.  

 
ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  
 
Entitlement to service connection for a left arm disability 
is denied. 

Entitlement to service connection for a neck disability is 
denied.   


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


